89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Christi HAAS, as parent and natural guardian of Scott M.Glenn, II, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-1918.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 27, 1995.Decided March 6, 1996.Reargued En Banc June 17, 1996.Decided June 17, 1996.

Before POSNER, Chief Judge, and CUMMINGS, BAUER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, KANNE, ROVNER, Hon.  DIANE P. WOOD and EVANS, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED by an equally divided court.